462 So.2d 864 (1985)
TECNITUR, S.A., a Foreign Corporation, Appellant,
v.
TRAVEL AMERICA ENTERPRISES, INC., a Florida Corporation, and Alberto Figari Rodrigo, Individually, Appellees.
Nos. 84-1163, 84-1164.
District Court of Appeal of Florida, Third District.
January 29, 1985.
Stabinski & Funt and Cristina DeOliveira, Miami, for appellant.
Gustavo Gutierrez, Miami, for appellees.
Before BARKDULL, HENDRY and BASKIN, JJ.
PER CURIAM.
These appeals question the propriety of orders requiring the appellant's case to be prosecuted in Peru because of a forum selection provision of an agreement. The action by the plaintiff sought to collect on certain checks issued in this state by the corporate defendant, payment of which *865 was stopped in this state.[1] We reverse on the authority of Zurich Ins. Co. v. Allen, 436 So.2d 1094 (Fla. 3d DCA 1983) and Huntley v. Alejandre, 139 So.2d 911, 912 (Fla. 3d DCA 1962) and also because the defendant corporation sought affirmative relief in this jurisdiction by filing a counterclaim for breach of contract. Shurden v. Thomas, 134 So.2d 876 (Fla. 1st DCA 1961).
The orders under review be and they are hereby reversed and the cause is remanded to the trial court for further proceedings as to both defendants.
Reversed and remanded with directions.
NOTES
[1]  The action against the individual defendant, who is domiciled in Florida, was over an alleged guarantee of the corporate obligations.